Title: The American Commissioners to Gentlemen at Nantes, 1 February 1779: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Gentlemen at Nantes


<Passy, February 1, 1779: We received yours of January 28. We are unhappy that we cannot give you effectual relief. The power to appoint consuls rests wholly with Congress; we can only appoint agents to execute our orders. Congress, a few days before it received news of the Treaty, empowered us to appoint commercial agents. But assuming that they would not have passed that resolution after gaining knowledge of the Treaty, and assuming that they would quickly appoint consuls, we have not acted on that resolution. We have long since written to Congress requesting the appointment of consuls, and await the answer daily. We can only lay your letter before the Ministry, and request their interposition as far as they are able.>
